internal_revenue_service number release date index number ------------------------------------------------------------ ----------- -------------------------------------------- -------------------------------- -------------------------- ------------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ------------- telephone number --------------------- refer reply to cc fip b04 plr-117148-08 date september taxpayer taxpayer ---------------------------------------------------- ---------------------------------------------------------------- ---------------------------------------------------------------- parent ---------------------------------------------------- ---------------------------------- date state a ----------------- ---------------- state b ------------------------------------------------------------------------------------------ --------------------------------------------------------------------------------------------------------------------- ------------------------------------------------------ dear --------------- this is in reply to the date letter and subsequent letters submitted by your authorized representatives requesting a ruling regarding the federal_income_tax treatment under sec_7702 of the internal_revenue_code code of individual contracts certificates provided under a group permanent variable life_insurance_contract group policy that taxpayer plans to issue taxpayer will issue the group policy to large employers or trusts established for such employers employers which will use the coverage provided by the group policy to provide life_insurance protection as an employee benefit for some or all of their employees covered employees facts taxpayer makes the following representations taxpayer is an insurance_company subject_to taxation under part i of subchapter_l of the code taxpayer is a stock_life_insurance_company organized and operated under the laws of state a taxpayer is licensed to engage in the life_insurance business in state b taxpayer joins in the filing plr-117148-08 of a consolidated federal_income_tax return with parent on a calendar_year basis using an accrual_method of accounting the group policy is a private_placement group flexible premium variable life_insurance_policy each certificate issued under the group policy will be a variable_contract within the meaning of sec_817 and will be treated as a separate life_insurance_contract for purposes of sec_7702 each certificate will be designed to qualify as a life_insurance_contract for federal_income_tax purposes by meeting the requirements of the cash_value_accumulation_test of sec_7702 and b cva test taxpayer plans to issue the group policy to employers that will use it to provide life_insurance benefits to the covered employees the employer will establish a plan pursuant to which the covered employees will be provided with life_insurance protection while they remain employed with the employer the coverage provided to each covered_employee will be evidenced by a certificate and during his or her term of employment the covered_employee will be entitled to name the beneficiary of the certificate’s death_benefit each certificate will provide a death_benefit to the named beneficiary upon the insured individual’s death death_benefit the death_benefit will equal the greater of the face_amount of coverage under the certificate and the amount obtained by dividing the certificate’s cash_value referred to as the contract fund allocable to the certificate by a net_single_premium factor that is intended to ensure compliance with the cva test in particular the net_single_premium factor per dollar_figure of death_benefit is determined on the basis of interest at the greater of an annual effective rate of or the rates guaranteed on issuance of the group policy using mortality charges determined in accordance with the commissioners’ standard ordinary mortality tables sex distinct and by taking into account a level death_benefit of dollar_figure that is provided through the insured’s age of if the covered_employee dies while employed by the employer the covered employee’s beneficiary will receive the death_benefit payable under the certificate similarly if the employer were to continue coverage under a certificate after the insured terminates his or her employment with the employer then the death_benefit will be payable to the covered employee’s beneficiary upon the insured’s death provided that the employer has not changed the beneficiary the group policy provides for the payment of an initial premium and allows for subsequent premiums that are flexible in amount and timing subject_to the taxpayer’s approval only the employer can pay premiums the covered employees cannot to avoid a lapse of a certificate the employer must pay premiums at least sufficient to fund the monthly charges assessed under the certificate for the cost of the life_insurance protection provided thereunder and other expenses plr-117148-08 prior to the issuance of the group policy the taxpayer will actuarially calculate the aggregate initial premium payment that it projects the employer will need to make in order to purchase the desired level of coverage under the certificates the employer will pay that amount to the taxpayer in a single cash sum and the taxpayer will allocate that amount among the certificates as the initial premium for each certificate taxpayer represents that the cost of providing a given amount of life_insurance coverage generally is lower for younger individuals than it is for older individuals and thus the amount of the monthly cost of insurance is similarly lower for younger individuals the initial premium paid for a certificate will be lower for younger insureds and higher for older insureds when a covered_employee terminates employment with the employer the taxpayer expects the employer to exchange the certificate insuring the life of that individual for a new certificate insuring the life of a different covered employer the group policy states that the employer may seek to do so but is not obligated to do so at that time the employer may also change the named beneficiary the taxpayer plans to advise the employer that each such exchange will be treated as a taxable_exchange governed by sec_1001 and revrul_90_109 1990_2_cb_191 because the proposed arrangement will utilize taxable exchanges of certificates when covered employees terminate employment the economics of the arrangement are based in part on limiting the amount of premiums_paid into each certificate to an amount that will fund the cost of insurance for the anticipated employment term based on the age of the covered_employee as a result for a covered_employee who was younger or middle-aged when his or her certificate was issued the amount of the initial premium payment may be insufficient to generate the cash_value needed to continue supporting the cost of insurance charges as the employee becomes older accordingly as a covered_employee ages additional premium payments generally will be paid into the certificate covering the life of that individual the source of these additional premium payments generally will be derived from other certificates issued under the group policy rather than additional cash outlays by the employer it is anticipated that when the covered_employee terminates employment the employer will exchange the certificate covering that individual’s life for a new certificate covering the life of another covered_employee in some of those cases the exchange proceeds might exceed the amount of the initial premium payment for the new certificate in which case the excess could be used to pay additional premiums on other certificates alternatively the employer could receive funds to use as additional premiums for one certificate by taking a withdrawal from or surrendering another certificate as a result the employer_generally will need to make only a single cash outlay at the inception of the group policy to fund its employee benefit obligations fully and all subsequent premiums required under the arrangement will be generated through taxable exchanges taxable withdrawals or taxable surrenders the employer can request a loan from one or more certificates to obtain the funds needed to pay plr-117148-08 additional premiums on other certificates only the employer can request a loan using the certificates as collateral the cash_value and any loan value will belong to the employer the individuals who are insured under the certificates will have no rights to these amounts thus even though subsequent premium payments will be necessary and will be paid into the certificates the arrangement will function much life a paid-up group variable life_insurance_policy from the perspective of the employer because it generally will require the employer to make only a single cash outlay at inception requested ruling whether pursuant to sec_7702 and c the net_single_premium within the meaning of sec_7702 will be determined for each certificate by assuming that the face_amount of the certificate is provided until age of the insured thereunder law and analysis sec_7702 of the code provides that for a contract to qualify as a life_insurance_contract for federal_income_tax purposes the contract must be a life_insurance_contract under the applicable law and must either satisfy the cash_value_accumulation_test of sec_7702 or both meet the guideline premium requirements of sec_7702 and fall within the cash_value corridor of sec_7702 a contract meets the cash_value_accumulation_test of sec_7702 if by the terms of the contract the cash_surrender_value of the contract may not at any time exceed the net_single_premium that would have to be paid at that time to fund future_benefits under the contract to meet the cash_value_accumulation_test of sec_7702 and b the cash_surrender_value as defined in sec_7702 of a contract at any time cannot by the contract's own terms be capable of exceeding the net_single_premium that would have to be paid at that time for the future_benefits under the contract sec_7702 requires that the net_single_premium be computed using an interest rate which is the greater of an annual effective rate of or the rate or rates guaranteed on issuance of the contract reasonable mortality charges that except as provided in regulations do not exceed the mortality charges specified in the prevailing commissioners' standard tables as defined in sec_807 and in the case of qualified_additional_benefits any reasonable charges other than mortality charges for qualified_additional_benefits to the extent that those charges are reasonably expected to be actually paid cash_surrender_value is defined as the cash_value that is the amount to which a policyholder is entitled upon surrender of the contract and or against which the policyholder can borrow of a contract without regard to any surrender charge policy loan or reasonable termination dividend plr-117148-08 sec_7702 provides computational rules applicable to the determination of the amount of future_benefits taken into account in calculating the net_single_premium specifically sec_7702 provides for purposes other than the cash_value minimum risk corridor test under sec_7702 that -- a the death_benefit and any qualified additional benefit shall be deemed not to increase b the maturity_date including the date on which any benefit described in subparagraph c is payable shall be deemed to be no earlier than the day on which the insured attains age and no later than the day on which the insured attains age c the death_benefits shall be deemed to be provided until the maturity_date determined taking into account subparagraph b and d the amount of any endowment benefit or sum of endowment benefits including any cash_surrender_value on the maturity_date determined by taking into account subparagraph b shall be deemed not to exceed the least amount payable as a death_benefit at any time under the contract taxpayer has represented that each certificate issued under the group policy will be designed to qualify as a life_insurance_contract for federal_income_tax purposes by meeting the requirements of the cash_value_accumulation_test of sec_7702 and b cva test accordingly pursuant to sec_7702 and c the net_single_premium within the meaning of sec_7702 will be determined for each certificate by assuming that the face_amount of the certificate is provided until age of the insured thereunder except as set forth above no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter or concerning the manner in which the use of the cso tables described in notice_2006_05 will affect the determination of net single premiums for the certificates including whether or how such net_single_premium might or might not reflect the fact that the cso tables extend to age this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by plr-117148-08 attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely s donald j drees jr senior technician reviewer branch office of the associate chief_counsel financial institutions products
